USCA11 Case: 20-14099     Date Filed: 06/07/2021   Page: 1 of 7



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14099
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:10-cr-00093-WTM-CLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus


ANDRE JAMAAL GUYTON,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                                (June 7, 2021)

Before MARTIN, BRANCH, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14099           Date Filed: 06/07/2021       Page: 2 of 7



       Andre Jamaal Guyton, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). In moving for compassionate release, Guyton argued he had

served more than half of his sentence, posed no danger to society, had post-release

plans for employment in place, and that his mother was struggling with symptoms

of COVID-19. In denying Guyton’s motion, the district court concluded it was

constrained by the policy statement in U.S.S.G. § 1B1.13 and found Guyton’s

rehabilitation, his mother’s health, and the COVID-19 pandemic were not

extraordinary and compelling reasons warranting compassionate release. On

appeal, Guyton argues U.S.S.G. § 1B1.13 applies only to compassionate release

motions brought by the Bureau of Prisons (BOP). He also contends the COVID-19

pandemic is an extraordinary and compelling reason for his release and that the 18

U.S.C. § 3553(a) factors support his release. After review,1 we affirm.

       The First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to increase

the use and transparency of compassionate release, enabling prisoners, rather than

the BOP alone, to file compassionate release motions. See Pub. L. No. 115-391,




       1
        We review a district court’s denial of a motion to reduce a sentence under 18 U.S.C.
§ 3582(c)(1)(A) for an abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). A district court abuses its discretion if it applies an incorrect legal standard, follows
improper procedures in making a determination, makes findings of fact that are clearly
erroneous, or commits a clear error of judgment. Id. at 911-12.
                                                2
          USCA11 Case: 20-14099        Date Filed: 06/07/2021   Page: 3 of 7



§ 603(b), 132 Stat. 5194, 5239 (2018). As amended by the First Step Act,

§ 3583(c)(1)(A) provides as follows:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment . . . after
      considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent
      they are applicable, if it finds that . . . extraordinary and compelling
      reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i). The statute also requires any reduction to be

consistent with applicable policy statements issued by the Sentencing Commission.

Id. § 3582(c)(1)(A).

      The policy statement applicable to § 3582(c)(1)(A) is found in U.S.S.G.

§ 1B1.13, which states the court may reduce a term of imprisonment if, after

considering the § 3553(a) factors, it determines that extraordinary and compelling

reasons warrant the reduction and the defendant is not a danger to the safety the

community. U.S.S.G. § 1B1.13. This Court recently held U.S.S.G. § 1B1.13

remains the applicable policy statement for all motions filed under

§ 3582(c)(1)(A), including those filed by prisoners. United States v. Bryant, ___

F.3d ___, No. 19-14267, 2021 WL 1827158, at *13 (11th Cir. May 7, 2021).

      The commentary to U.S.S.G. § 3B1.1 identifies circumstances under which

extraordinary and compelling reasons exist, including circumstances relating to the


                                           3
          USCA11 Case: 20-14099       Date Filed: 06/07/2021    Page: 4 of 7



defendant’s medical condition, age, and family circumstances. U.S.S.G. § 1B1.13,

comment. (n.1). A defendant’s family circumstances may warrant a sentence

reduction in the event of “[t]he death or incapacitation of the caregiver of the

defendant’s minor child or minor children” or “[t]he incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only

available caregiver for the spouse or registered partner.” Id., comment. (n.1(C)).

The commentary also contains a catch-all provision for “other reasons,” which

provides a prisoner may be eligible for a sentence reduction if, “[a]s determined by

the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with,” the other

specific examples listed in the policy statement. Id., comment. (n.1(D)). In

Bryant, this Court held the discretion to determine such other reasons rests with the

BOP, not the district courts. Bryant, 2021 WL 1827158, at *2, *14-15. A

defendant’s rehabilitation, by itself, is not an extraordinary and compelling reason

under the policy statement. Id., comment (n.3).

      The government contends we should review Guyton’s argument the district

court was not bound to follow U.S.S.G. § 1B1.13 for plain error only because he

did not raise this issue below. See United States v. Innocent, 977 F.3d 1077, 1081

(11th Cir. 2020) (providing issues raised for the first time on appeal are reviewed

for plain error). We need not address the government’s argument, however,


                                          4
          USCA11 Case: 20-14099        Date Filed: 06/07/2021    Page: 5 of 7



because the district court did not abuse its discretion, much less plainly err, in

denying Guyton’s motion for compassionate release. Recent precedent forecloses

Guyton’s argument and holds the district court was required to follow the policy

statement in U.S.S.G. § 1B1.13. See Bryant, 2021 WL 1827158, at *13 (stating

“district courts may not reduce a sentence under Section 3582(c)(1)(A) unless a

reduction would be consistent with 1B1.13”).

      The district court acted within its discretion in denying Guyton’s motion and

finding the COVID-19 pandemic, the health of Guyton’s mother, and Guyton’s

rehabilitation were not extraordinary and compelling reasons warranting

compassionate release. Although a defendant’s serious medical condition may

constitute an extraordinary and compelling reason under U.S.S.G. § 1B1.13,

comment. (n.1(A)), Guyton did not seek compassionate release on this basis, or

argue an underlying health condition made him more vulnerable to COVID-19.

Instead, his motion presented, at most, a general concern about COVID-19 and

stated his mother was suffering from symptoms of the virus. Neither reason is

extraordinary and compelling under the policy statement, and the district court

lacked discretion to determine whether such reasons otherwise fell within the




                                           5
            USCA11 Case: 20-14099           Date Filed: 06/07/2021       Page: 6 of 7



catch-all provision of application note 1(D). See Bryant, 2021 WL 1827158, at

*2.2

       On appeal, Guyton also argues his mother’s health and his rehabilitation

support his compassionate release, although his brief addresses these

circumstances in the context of the § 3553(a) factors. Insofar as Guyton is

challenging the district court’s determination that these circumstances did not

constitute extraordinary and compelling reasons for his release, his arguments lack

merit. Guyton failed to show his mother’s health condition was an extraordinary

and compelling reason for his release, as he did not allege she was incapacitated or

the caregiver for his minor children. See U.S.S.G. § 1B1.13, comment. (n.1(C)(i)).

And Guyton’s rehabilitation, by itself, is not an extraordinary and compelling

reason warranting a sentence reduction. See id., comment. (n.3).

       The district court acknowledged that it could order a sentence reduction if it

found, upon consideration of the § 3553(a) factors, that extraordinary and

compelling reasons exist for the reduction. It ultimately found such reasons were

absent in Guyton’s case. Guyton does not contend the district court failed to



       2
          Both parties have moved to supplement the record with evidence related to Guyton’s
contracting COVID-19 after this appeal was taken. We decline to supplement the record with
this new information, as it does not aid in our determination of whether the district court abused
its discretion in denying Guyton’s motion for compassionate release. See CSX Transp., Inc. v.
City of Garden City, 235 F.3d 1325, 1330 (11th Cir. 2000). The motions to supplement the
record are therefore DENIED. However, the government’s motion to file an out-of-time
response to Guyton’s motion to supplement the record is GRANTED.
                                                 6
            USCA11 Case: 20-14099           Date Filed: 06/07/2021        Page: 7 of 7



consider the § 3553(a) factors in reaching its decision. Nor does he argue the

court’s seven-page order—which addressed the arguments he raised in support of

release—is not specific enough to allow for meaningful appellate review. See

United States v. Johnson, 877 F.3d 993, 997 (11th Cir. 2017) (“A court must

explain its sentencing decisions adequately enough to allow for meaningful

appellate review.”). This case is therefore distinguishable from United States v.

Cook, ___ F.3d ___, No. 20-13293, 2021 WL 2149339, at *3-4 (11th Cir. May 27,

2021), where we recently held a district court’s one-sentence order failed to show

any consideration of the § 3553(a) factors or adequately explain its reasoning to

allow for our review.

       Finding no abuse of discretion in the district court’s determination that

Guyton failed to present an extraordinary and compelling reason that would make

him eligible for compassionate release, we do not reach Guyton’s argument the

§ 3553(a) factors otherwise provide a basis for his release. Accordingly, we affirm

the district court’s denial of Guyton’s motion for compassionate release.3

       AFFIRMED.




       3
         We do not consider Guyton’s argument, raised for the first time in his reply brief, that
two of his prior offenses do not qualify as serious drug felonies. See United States v. Levy, 379
F.3d 1241, 1244 (11th Cir. 2004) (stating arguments raised for the first time in a reply brief are
not considered).
                                                 7